448 So. 2d 603 (1984)
Percival Michael MARSHALL, Appellant,
v.
The STATE of Florida, Appellee.
Nos. 83-295, 83-718.
District Court of Appeal of Florida, Third District.
April 17, 1984.
Bennett H. Brummer, Public Defender, and John H. Lipinski, Sp. Asst. Public Defender, for appellant.
Jim Smith, Atty. Gen., Diane Leeds and Richard Doran, Asst. Attys. Gen., for appellee.
Before HENDRY, BARKDULL and BASKIN, JJ.
PER CURIAM.
We affirm the convictions appealed. We remand, however, for the entry of an order detailing the trial court's reasons for retaining *604 jurisdiction in accordance with section 947.16(3)(a), Florida Statutes (1981), and for clarification to reflect that the court retains jurisdiction during one third of the total sentence. Goree v. State, 411 So. 2d 1352 (Fla. 3d DCA 1982); § 947.16(3), Fla. Stat. (1981).
Affirmed and remanded.